COLEMAN, J.
There is no material conflict in the evidence. W. C. Petty, an insolvent debtor, sold and conveyed his property to the appellee, who had knowledge of his'financial condition, for «$1,370 ; the terms of the purchase being, that the purchaser was to pay certain named creditors, whose debts aggregated about $1,075, and the remainder, in cash, to the vendor debtor, upon the agreement that he, the debtor, was to apply all the cash payment to his other then existing creditors. The goods were sold at invoice prices, and the evidence shows that the purchase price paid was a fair valuation of the property. The evidence shows that the purchaser paid the debts that 'he agreed to satisfy, and that the debtor applied all the cash received by him to his other debts, and reserved no benefit to himself. The Eufaula Grocery Company, a creditor of W. C. Petty, gave bond and attached a part of the property in the possession of *262the purchaser. The present action is in trespass by H. A. Petty. The only question before the jury was whether the transaction of the sale was made to hinder, delay and defraud creditors. Under the principles declared in the cases of Carter Bros. v. Coleman, 84 Ala. 256, and Rankin & Co. v. Vandiver & Co., 78 Ala. 562, we think the plaintiff was entitled to the affirmative charge ; and consequently no injury could result from the refusal of the court to give the instructions requested by the defendant.
Affirmed.